—Order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered March 31, 1992, which dismissed a proceeding brought pursuant to CPLR article 78 challenging civil penalties imposed by respondent Division of Housing and Community Renewal upon petitioner, after a hearing, for failure to comply with two orders of the District Rent Administrator, unanimously affirmed, without costs.
Petitioner’s argument that respondent’s order raises and determines issues of service reductions not contained in the tenant’s original complaint is an improper collateral attack upon the District Rent Administrator’s 1987 order that should have been raised in a timely filed petition for administrative review (see, Matter of Frankel Realty Co. v New York State Div. of Hous. & Community Renewal, 176 AD2d 617, lv denied 79 NY2d 754). Nor did respondent abuse its power to impose a civil penalty under Rent Stabilization Law (Administrative Code of City of NY) § 26-516 (c) (1) by multiplying the $250 maximum penalty for a first offense by the number of violations and then again by the number of years that the violations remained outstanding (see, supra).
We have considered petitioner’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.